Citation Nr: 1203733	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-38 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with major depression and alcohol abuse, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, granted service connection for PTSD and assigned it a 30 percent rating effective from the March 2005 date of claim.  The case was remanded to the RO in March 2010 for further development.  Thereafter, in November 2011, the RO granted service connection for gastroesophageal reflux disease, an issue which had been remanded by the Board, and so that issue is no longer on appeal.  The RO also increased the Veteran's rating for his service-connected PTSD from the 30 percent which had been assigned from March 2005 to 50 percent, effective from May 11, 2010, the date of a VA examination for PTSD.  Major depression and alcohol abuse were added to the description of the disability.


FINDINGS OF FACT

1.  Prior to May 11, 2010, the Veteran's service-connected PTSD with major depression and alcohol abuse did not cause occupational and social impairment with reduced reliability and productivity. 

2.  From May 11, 2010, the Veteran's PTSD with major depression and alcohol abuse does not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, thinking, or mood.  


CONCLUSIONS OF LAW

1.  Prior to May 11, 2010, the criteria for a disability rating in excess of 30 percent for PTSD with major depression and alcohol abuse were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  From May 11, 2010, the criteria for a disability rating in excess of 50 percent for PTSD with major depression and alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in May 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the RO sent the Veteran a March 2006 correspondence that fully complied with Dingess.  Furthermore, VA has granted service connection for the disability at issue, mooting any notice or timing deficiencies.  VA also provided the Veteran with pertinent rating criteria for PTSD in November 2007.

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for PTSD in July 2006, January 2009, and May 2010; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's March 2010 remand by obtaining a VA examination as requested and readjudicating the claim.  

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran appeals the RO's August 2006 decision denying a rating greater than 30 percent for his service-connected PTSD, and his appeal continues following the RO's grant of a 50 percent rating in November 2011, effective from May 11, 2010.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's PTSD is currently evaluated as 30 and 50 percent disabling during the rating period, with the change date to 50 percent being May 11, 2010.  A 30 percent evaluation is warranted where there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.

The symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

On VA examination in July 2006, the Veteran reported nightmares and flashbacks and constantly checking the news for reports about the current war.  He would avoid Chinatown and contact with Orientals, and reported increased hypervigilance and an increased startle response.  He stated that he did not like crowds and has 2 long-time friends, plus another Veteran friend and a work buddy.  He reported almost always feeling depressed.  He also reported insomnia, decreased interest in activities, weight gain, horrible concentration, suicidal ideation, hopelessness, and low self esteem.  On examination, he was casually dressed, cooperative throughout, oriented to time, place, person, and the reason for the evaluation, and had normal thought processes.  He did not report or appear to have hallucinations or delusions.  His affect was serious and his mood was described as down.  He demonstrated average concentration ability and short-term memory skill.  He had had no suicidal ideation for years.  The diagnosis was mild to moderate PTSD, with major depression secondary to it, and his GAF was 55.

The Veteran feels that his disability warrants a higher rating perhaps during both time periods.  He indicated in December 2007 that he was leaving the Fire Department at minimum retired pay because he could not stand the people and could not handle the job anymore.  He could not deal with the citizens that he had to work around on a day to day basis.  He was tired of just dealing with getting up to go to work and had panic attacks a few times a day.  He stated that he was alienated, his short term memory was terrible, and that he had impaired judgment when it comes to choosing partners.  He indicated that he was moody and not very motivated and that at times his mind goes totally blank.  Because of this, he felt that his PTSD was severe.   

On VA examination in January 2009, it was noted that the Veteran had received treatment, and findings included a GAF of 55 in February 2007.  He reported that he had quit his job which had been with the Fire Department for approximately 20 years in January 2008, out of concern that he would hurt others due to his temper and frustration.  Currently, he was spending most of his time sitting in a chair watching TV and looking out the window.  He lived alone but had a dog that was a good companion to him.  He spent time with his girlfriend and enjoyed hanging out with her.  She helped get him out of the house, by going to the mall for example.  He was drinking 6-12 drinks a day, starting in the morning.  Other than with his girlfriend, he had limited social activities.  He would go to a friend's house about twice a month.  He had agreed to go to his girlfriend's parent's house in a far-away state.  However, he was generally short with his girlfriend and believed the relationship was going poorly right now due to his easy irritation with her and other people.  He felt that his symptoms had increased since the last evaluation.  He stated that he had become more antisocial since July 2006.  He quit his job when he had gotten to the point when he could not deal with the public.  Now, he did not like to be around friends or children.  He did not participate in any activities over the recent Christmas Holidays, and was suffering from days of depression and had been feeling like he had been floating the past year.  He reported nightmares weekly that would weigh on him heavily the next day.  He stated that he would forget to do simple things like pay the bills and reorder his medications.  He would forget where he puts things, like a cup of coffee, and at times, he would lose track of conversations.  On examination, his grooming and hygiene were good and he was oriented.  His rate of speech was normal and his thoughts were logical and linear.  His judgment was intact, other than for alcohol abuse, and he did not appear to suffer from any gross cognitive deficits.  He denied any suicidal or homicidal ideations but did endorse thoughts of death at times.  He had no difficulty communicating with the examiner.  The diagnosis was PTSD, mild to moderate.  Major depressive disorder and alcohol dependence were also diagnosed.  The Veteran's GAF was 55, which was the lowest it had been in the past year.  

On VA examination on May 11, 2010, it was noted that the Veteran had not been hospitalized for any mental health problems.  The Veteran reported symptoms and social and occupational history he had reported on his earlier evaluations, and felt that they were at the same level as when he was last evaluated.  He was using a calendar to help himself out with his forgetfulness.  He had been with his current girlfriend for 5 years off and on, but that relationship may now be over.  He noted that his symptoms had increased with watching war news and an associated drinking of larger amounts of alcohol for about 8 months in the past.  Because he had been diagnosed with alcohol dependence at the last VA examination, he quit drinking and got on antidepressants and got into some activities.  On examination, he was casually dressed and cooperative throughout the evaluation.  He had normal thought processes and did not report or appear to have hallucinations or delusions.  He was competent to conduct his activities of daily living and was oriented to time, place, person, and reason for the evaluation.  His concentration and memory were in the below average range.  His affect was appropriate to the material discussed but was constricted, and his mood was mildly dysphoric.  He reported suicidal ideation but no intent.  The diagnoses were PTSD, with major depression and alcohol abuse both secondary to it, and the GAF was 45. 

It is clear that the Veteran suffers impairment due to his PTSD disability.  However, after reviewing the totality of the evidence, the Board concludes that the ratings assigned by the RO for the time periods in question contemplate the degree of disability and that the preponderance of the evidence is against higher ratings. 

During the period prior to May 11, 2010, the evidence paints a picture of occupational and social impairment with occasional decreases in work efficiency.  The reported depressed mood, panic attacks, sleep impairment and mild memory loss prior to May 11, 2010, are clearly documented.  These symptoms are included among the examples of the types of symptoms which warrant a 30 percent rating.  Moreover, the evidence during this period shows that the Veteran was generally functioning satisfactorily.  His behavior was generally routine as was his self-care and conversations.  

The Veteran had worked up until January 2008, and then retired.  He had two friends whom he had grown up with, and a girlfriend and a dog.  He saw one of those friends twice a month, his girlfriend would get him out to the mall and such.  His affect was not flat, and his speech was normal.  His judgment was normal, other than for alcohol abuse, and he had quit abusing alcohol after the January 2009 examination because he had been labelled as dependent.  This is an example of good judgment.  There is no indication of impaired abstract thinking.  While there is an indication that he has been impaired by his mood, and he had had some problems maintaining a relationship with his girlfriend, there is no indication of reduced reliability and productivity due to these problems or due to any other symptoms.  The July 2006 and January 2009 examiners both assigned GAFs of 55 and both characterized the Veteran's PTSD as mild to moderate at the time.  

The Board has considered the Veteran's statements that he left his job because of difficulty getting along with others.  The Board does not doubt that the PTSD had some impact on his occupation, but the objective evidence simply does not show such impairment to more nearly approximate the criteria for a rating in excess of 30 percent prior to May 11, 2010.  

The RO increased the PTSD rating to 50 percent, effective from the date of VA examination on May 11, 2010.  In reviewing the examination report and comparing it to previous reports, it appears that the decrease in GAF score to 45 along with evidence of constricted mood may have caused the overall disability picture to more nearly approximate the criteria for such higher rating.  However, the Board is compelled to conclude that the preponderance of the evidence is against a rating in excess of the 50 percent assigned by the RO. 

The Veteran does not have occupational and social impairment with deficiencies in most areas due to the types of symptoms listed for the next higher rating of 70 percent.  He may have been having an off again period in his relationship with his girlfriend, but there is no indication that his other relationships with other close friends.  In fact, the Veteran felt at the time that his symptoms had been the same as they had been before.  His judgment seemed intact as reflected by his having quit drinking alcohol after being diagnosed with alcohol dependence.  His thought processes, furthermore, were normal.  Furthermore, the Veteran has not had obsessional rituals, illogical, irrelevant, or obscure speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientations, neglect of personal appearance and hygiene.  He was casually dressed and cooperative on examination and was found competent to conduct his daily living activities, and he had normal thought processes.  He was oriented to place and reason for the evaluation.    

The Veteran stated in May 2009 that his substance abuse and depressive symptoms are symptoms of PTSD.  This has been recognized by VA.  As for the Veteran's arguments that his symptoms seem to support a 50 or 70 percent rating, the discussion above shows that no more than a 30 percent rating prior to, and a 50 percent rating from, May 11, 2010 is warranted.  The Board notes that the examiners who examined him are professionals who provided very much objective evidence concerning his disability picture as well as opinions as to his GAF and the amount of impairment caused by the Veteran's PTSD, after considering his history and examining him.  Therefore, the information in the examination reports is deemed most persuasive.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).

The Board again stresses to the Veteran that it does not doubt the fact that the PTSD with major depression and alcohol abuse result in significant impairment.  However, the Board is bound to apply the regulatory rating criteria set for the earlier in this decision.  The RO has assigned a 30 percent rating prior to May 11, 2010, and a 50 percent rating from that date on.  The evidence shows that the Veteran's symptoms and resulting impairment are fully contemplated by these ratings during these time periods.  The preponderance of the evidence is against a finding that higher ratings are warranted.  Should the Veteran's disability increase in severity in the future, he may always advance a claim for an increased rating. 

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  The  application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1) ). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted. 

The preponderance of the evidence is against higher ratings than those now assigned and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


